
	

113 HR 5788 IH: To designate the Junction City Community-Based Outpatient Clinic located at 715 Southwind Drive, Junction City, Kansas, as the Lieutenant General Richard J. Seitz Community-Based Outpatient Clinic.
U.S. House of Representatives
2014-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5788
		IN THE HOUSE OF REPRESENTATIVES
		
			December 3, 2014
			Mr. Huelskamp introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To designate the Junction City Community-Based Outpatient Clinic located at 715 Southwind Drive,
			 Junction City, Kansas, as the Lieutenant General Richard J. Seitz
			 Community-Based Outpatient Clinic.
	
	
		1.Lieutenant General Richard J. Seitz Community-Based Outpatient Clinic
			(a)FindingsCongress finds that—
				(1)Lieutenant General Richard J. Seitz served as the cadet commander of a unit of the Reserve
			 Officers’ Training Corps at Leavenworth High School in Leavenworth,
			 Kansas, where he earned the American Legion Cup as an outstanding cadet;
				(2)while attending Kansas State University, Lieutenant General Seitz accepted a commission as a second
			 lieutenant in the Army and was called into active duty in 1940;
				(3)Lieutenant General Seitz volunteered to be one of the first paratroopers in the United States;
				(4)at age 25, Lieutenant General Seitz as a major, was given command of the 2nd Battalion of the 517th
			 Parachute Infantry Regimental Combat Team, becoming the youngest battalion
			 commander in the Army;
				(5)along with the 7th Armored Division, the battalion commanded by Lieutenant General Seitz formed
			 what became known as Task Force Seitz at the Battle of the Bulge with the
			 mission to plug the gaps on the north slope of the Bulge when the Germans
			 attempted to break out;
				(6)the service of Lieutenant General Seitz earned him the Silver Star, 2 Bronze Stars, the Purple
			 Heart, and many other acknowledgments during his 37-year career in the
			 Army;
				(7)after victory in Europe, Lieutenant General Seitz remained in the Army, commanding the 2nd Airborne
			 Battle Group, 503rd Infantry Regiment, and the 82nd Airborne Division;
				(8)on retiring in 1978, Lieutenant General Seitz settled in Junction City, Kansas, near Ft. Riley,
			 where he would greet deploying and returning units from Iraq and
			 Afghanistan at all times of the day;
				(9)Lieutenant General Seitz remained active in the wider community, working with the Coronado Area
			 Council of the Boy Scouts of America, the Fort Riley National Bank, Rotary
			 International, and the Association of the United States Army and serving
			 on the board of the Eisenhower Presidential Library and Museum;
				(10)Lieutenant General Seitz had a passion for mentoring young officers and noncommissioned officers at
			 Fort Riley, never ceasing to be a soldier, according to his son, Richard
			 M. Seitz;
				(11)Lieutenant General Seitz was named an Outstanding Citizen of Kansas;
				(12)in 2012 an elementary school at Fort Riley was named in honor of Lieutenant General Seitz, which is
			 meaningful because he believed the fate of the United States relied on
			 young children and the teachers who inspire them;
				(13)during visits to the elementary school, Lieutenant General Seitz would talk with the students about
			 what it meant to be a proud and great American and his message was always to respect the teachers and be a learner;
				(14)the family and friends of Lieutenant General Seitz have described him as a gentleman,
			 compassionate, respected, full of integrity, gracious, giving, and a
			 remarkable individual; and
				(15)Lieutenant General Seitz lived each day to its fullest and his commitment to his fellow man serves
			 as an inspiration to all the people of the United States.
				(b)DesignationThe Junction City Community-Based Outpatient Clinic located at 715 Southwind Drive, Junction City,
			 Kansas, shall be known and designated as the Lieutenant General Richard J. Seitz Community-Based Outpatient Clinic.
			(c)ReferencesAny reference in any law, map, regulation, document, paper, or other record of the United States to
			 the Junction City Community-Based Outpatient Clinic referred to in
			 subsection (b) shall be deemed to be a reference to the Lieutenant General Richard J. Seitz Community-Based Outpatient Clinic.
			
